        Case 1:20-cv-03538-GLR Document 12-4 Filed 12/07/20 Page 1 of 4



                           DECLARATION OF TRACY FORTH
                               Pursuant to 28 U.S.C. § 1746

I, Tracy Forth, have personal knowledge of the facts and matters set forth below. If called as a

witness, I could and would testify as follows:

       1.      My name is Tracy Forth. I am over the age of twenty-one and I live in St. Pete

Beach, Florida.

       2.      In September 2016, I purchased a one-year subscription to a program called Jason

Bond Picks, offered through a website called Ragingbull.com. This declaration is based on my

best recollection of events that occurred in 2016 and 2017 related to this purchase.
       3.      The program was run by a stock-trading guru named Jason Bond, who supposedly

had founded the company after becoming very successful in the stock market himself.                I

remember part of the appeal for me was that he said anyone could do it, and in the advertising

materials for the program he talked about how he had learned to trade stocks while he was a

school teacher and working full time. At the time I was working in corporate marketing and the

job I had kept me very busy during the day, but I remember thinking that if Bond could learn to

trade stocks while teaching full-time, I could do it too.

       4.      Based on the advertising, I believed the program would help me learn to trade
stocks and make money in the stock market. I had very little prior experience or training in stock

trading or finance. I had bought a few stocks in the past but had done very little investing overall

prior to signing up. However, I remember being under the impression that was fine because of

Jason Bond’s own background. The ads made it sound like anyone could learn this stuff.

       5.      I think I planned to spend around 30 minutes a day looking at their materials and

executing stock trades, and also believed – based on how the program was described – that this

would be effective because they seemed to be saying you could do it while working full-time, the

way Jason Bond had done. I would not have signed up if I did not believe the program could

work for me with my limited experience and time.



                                                  1

                                                                                PX 20, 1458
          Case 1:20-cv-03538-GLR Document 12-4 Filed 12/07/20 Page 2 of 4




       6.      A key part of the offer, and why I believed that I really could make money using

the program despite my lack of experience and limited time, was that they promised to give

subscribers trade alerts. According to the ads, Jason Bond would tell us when he was buying and

selling stocks, so we as his subscribers could see what he was trading, copy his trades, and make

similar profits to what Bond would be making on these trades. Being able to make consistent

trading profits by following what Jason Bond was doing was one of the main reasons I was

willing to pay for the service. I remember it seemed almost like guaranteed money because they

said he was so successful at trading and I would just be following the same trades he was
making.

       7.      After signing up, I also spent some time reviewing the training materials Raging

Bull provided with the Jason Bond Picks program, but I found them to be very complex and

difficult to understand. I believe these materials included a series of prerecorded webinars and a

few written documents. The subscription also included the trade alerts that I mentioned above,

and about once a week or so I remember the expert traders from Raging Bull doing a live chat

room of some sort where they would show you what stocks they were watching and sometimes

would purport to explain what they were seeing in their charts or analyses. I watched these once

or twice but did not find it to be very helpful. I also did not have time to sit at my computer and

watch them talk all day since I was working. Overall, I did not get much out of their supposed

training materials and could not discern any kind of strategy that would let someone with my

experience level figure out what stocks to actually buy and sell on my own.

       8.      I tried to copy some of Jason Bond’s stock picks based on the alerts he sent out, to

see if that would work for me. I lost almost all the money I invested this way. Many of the

trades he told us about ended up making me lose money. The buy alerts would tell me what

stock to buy but would not usually provide any indication about when I should plan to sell the

stock; I understood that Bond was supposed to send us sell alerts when it was time to sell. The

sell alerts were very inconsistent, though. Sometimes he would send a sell alert, and sometimes

not. Many times, I think the alerts came late, too. I also remember that sometimes Bond would

                                                2

                                                                               PX 20, 1459
        Case 1:20-cv-03538-GLR Document 12-4 Filed 12/07/20 Page 3 of 4




tell us to buy a stock, and then I would only discover later that he had sold it when he told us

how much money he had made on the trade.

       9.      I also remember being frustrated because the prices would move quickly on the

stocks he was picking, so if the alert came late, or if I could not act right away because I was

busy at work, I would often miss the opportunity to sell at a profit. By the time I got most of the

sell alerts – if one came at all – it seemed like the price had always gone down from whatever

Bond said he had sold at and I had missed the window to sell the stock profitably myself, or even

to break even. If I tried to sell at that point, I would usually lose money.
       10.     I lost most of what I had in my trading account trying to buy and sell stocks based

on Bond’s alerts. I think my biggest loss was on a fund called UVXY. I remember this stock,

because my Merrill Lynch account would not let me buy it at all because it said it was too high

risk, so I opened an Etrade account specifically to invest in this security. I think I put at least

$10,000 into this stock. By the time I saw a sell alert from Bond, the value had gone down a lot.

I tried to wait for it to go back up in value because I did not want to sell at such a loss, but it

never recovered, and I ended up losing almost all of the money I had invested in that trade. I

closed the Etrade account after that.

       11.     Overall, I had such a bad experience that I stopped using the service after several

months. I did not want to lose any more money trying to follow the alerts and could not learn

much from the rest of the program.

       12.     About a year after I had signed up, on October 13, 2017, I realized I should

contact Raging Bull to make sure they were not going to try to charge me again for another year.

I did not think that my subscription was set to auto-renew, and I had not gotten any emails from

the company about a recurring charge, but I wanted to be sure, so I called and emailed them.

       13.     I do not remember getting any helpful response to my email. When I called, it felt

like they had a script and were just reading it to me or repeating the same things no matter what I

said. They told me they had already billed me for the second year on September 22, 2017 – just

a few weeks before – and they absolutely refused to refund me that money even though I had not

                                                  3

                                                                               PX 20, 1460
           Case 1:20-cv-03538-GLR Document 12-4 Filed 12/07/20 Page 4 of 4



used the service at all for months at this point. I could not believe they were making me pay for
an entire year, another $799, for this program that was worse than useless to me.

       14.     I next called Discover and asked them to cancel the payment since it was so

recent. On December 15, 2017, Discover completed its investigation and initially found that

Raging Bull's charge was improper and decided in my favor. But on December 26, 2017,

Discover reversed its decision and the charges were reapplied because Raging Bull disputed the

chargeback and claimed I had agreed to their terms of service, which they said did not allow any

refunds.
       15.     I was very upset, so at this point I filed a complaint with the Better Business

Bureau. Eventually the company reached out to me and agreed to refund the money. I believe

this happened after they were contacted by the Better Business Bureau.



       I declare under penalty of perjury that the foregoing is true and correct.



Executed on:      / D/    30     , 2020
St. Pete Beach, Florida




                                                 4



                                                                                    PX 20, 1461
